Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The Applicant’s Amendments to the claims received on 1/21/2022 is acknowledged.  The text of those sections of Title 35 U.S. Code not included in the action can be found in the prior office action.  Rejections or objections not addressed in this office action with respect to the previous office action are hereby withdrawn.

Claim(s) 1, 3, 4, and 6-18 are pending.  Applicants have amended Claim(s) 1 and 3.  Claims 18 are/remain withdrawn.  Claims 1, 3, 4, and 6-17 are hereby examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 3, 4, are 6-17 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to 
The factors considered in the Written Description requirement are:
(1) level of skill and knowledge in the art,
(2) partial structure,
(3) physical and/or chemical properties,
(4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and
(5) the method of making the claimed invention.
 
In the instant case, the claims are drawn to conjugate comprising:

a fatty acid comprising myristic acid:

a self-assembly domain comprising a sequence of 5 to 10 amino acids that is a substrate of a lipid enzyme transferase and that adopts a secondary structure at about 25 °C, a pH of about 7, and a salt concentration of about 150 mM, wherein the self-assembly domain comprises an amino acid sequence of (G[XZ],) (SEQ ID NO:1) wherein X and Z is an amino acid as defined in in Claim 1, and n is an integer from 2 to 5; and



wherein the fatty acid is N-terminal to the self-assembly domain, the polypeptide is C- terminal to the self-assembly domain, and the conjugate has a first phase transition at a transition temperature (T;) and a second phase transition at a critical temperature (T,), the Tc being higher than the T1.

(1) Level of skill and knowledge in the art: 
The level of skill to practice the art of the instantly claimed invention is high with regard to the various divergent skills necessary to practice the claimed invention which are generally not found in a single individual.

(2) Partial Structure: (3) Physical and/or Chemical Properties: and/or (4) Functional Characteristics:
In the instant case, the invention comprises conjugates including a fatty acid, a self-assembly domain, and a polypeptide, where the conjugates have phase transition behavior. Further disclosed are methods of using the conjugates to treat disease, methods of delivering an agent, and methods of preparing the conjugates.

(5) Method of making the claimed invention:
Peptide synthesis, known to skilled artisans in the peptide arts. 


There are example sequences which appear to demonstrate an essential common core structure that provides the intended function.  While having written description for those peptides, the Markush is insufficient description of a common core sequence in the Markush group, or a common feature among the various species represented in the Markush group that must remain constant, or have a particular physicochemical property (charge, polarity, aromaticity, hydrophobicity, size, etc…), that would allow one of skill in the art to practice the invention as claimed. For example, the formula (G[XZ]n) has been exemplified with Glycine, Serine, and Alanine, (G, S, and A respectively), but is not limited to these three amino acids. Radzicka, Comparing the Polarities of the Amino Acids: Side-Chain Distribution Coefficients between the Vapor Phase, Cyclohexane, 1 -0ctano1, and Neutral Aqueous Solution, Biochemistry 1988, 27, 1664-1670, demonstrates difference (quantitatively) of the various amino acids. Polar in biochemical textbooks is rather qualitative, but Radzicka can be a guide. With so many substitutions being made with unrelated amino acids for X and Z, one does not have any guidance as to which positions might change the intended structure/function of the 
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention.  See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.")

Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
Applicant’s Arguments
Applicant’s arguments are found on page(s) 5 and 6 of the remarks filed 1/21/22. 

Response to Applicants Arguments
	Applicant’s arguments have been carefully considered but are not deemed persuasive to overcome the rejection. Applicants have amended the claims to define X and Z, but though these follow the original claims drawn to X as an amino acid and Z drawn to amino acids more polar than X, still does not support the properties claimed. (G[XZ]n) with n as 1 results in (1)(9)(13) different sequences that cannot be said to possess the same properties when combined with a polypeptide comprising an amino acid sequence of [GVGVP]n (SEQ ID NO:8), wherein n is an integer from 1 to 200, and wherein the fatty acid is N-terminal to the self-assembly domain, the polypeptide is C-terminal to the self-assembly domain, and the conjugate has a first phase transition at a transition temperature (T;) and a second phase transition at a critical temperature (Tc), the Tc being higher than the T. Regarding the arguments for support from the tables and examples, the number of examples do not support the breath of the claimed invention as there is hardly a representative number of examples that show that (G[XZ]n) can be as broad in unrelated peptides and still retain the properties claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 6 recites the limitation "(GAGA), (GAGAS) (SEQ ID NO:2), (GAGAGAY) (SEQ ID NO:3), or (GLSLS) (SEQ ID NO:4)" for the self-assembly domain.  There is insufficient antecedent basis for this limitation in the claim. For example, for (G[XZ]n) with n as 1 is three amino acids total. With n as 2, 5 amino acids total. SEQ ID NO: 3 is even numbered and reads on the formula. GAGA dose not read on (G[XZ]n) as there is no provision for the C-terminal alanine (A).

Conclusion
No claims are allowed.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art contained in the reference of record can be applied in the next office action.
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 to 5:00 pm, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 




/THOMAS S HEARD/Primary Examiner, Art Unit 1654